 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      DEBRA LYNN JACKSON,                                  Case No. 1:19-cv-01452-DAD-EPG
11
                          Plaintiff,                       ORDER GRANTING MOTION TO
12                                                         PROCEED IN FORMA PAUPERIS
                     v.
13                                                         (ECF No. 4)

14    USOPM/LEGAL RECONSIDERATION &
      APPEALS,
15
                          Defendant.
16

17

18          Plaintiff, Debra Lynn Jackson, is proceeding pro se in this action. (ECF No. 1.) On

19   November 18, 2019, Plaintiff submitted an application to proceed in forma pauperis. (ECF

20   No. 4.) Plaintiff has made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, her

21   application to proceed in forma pauperis is GRANTED.

22          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §

23   1915(e)(2), the Court must conduct an initial review of a pro se complaint filed in forma pauperis

24   to determine whether it is legally sufficient under the applicable pleading standards. The Court

25   must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally

26   frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

27   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court

28   determines that the complaint fails to state a claim, leave to amend may be granted to the extent
                                                       1
 1   that the deficiencies in the complaint can be cured by amendment. The complaint will be screened

 2   in due course and Plaintiff will be served with the resulting order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     November 20, 2019                            /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
